Orders, Family Court, New York County (Jody Adams, J.), entered on or about June 12 and 14, 2006, which, after a fact-finding determination that respondent mother had permanently neglected her children, terminated her parental rights and transferred custody and guardianship of the children to petitioner for the purpose of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence to support the Family Court’s determination that despite the agency’s diligent ef*509forts, respondent permanently neglected her children. Although respondent visited her children up until June 2004, she missed 19 visits in a seven-month period, and the quality of the visits was poor. In any event, visitation does not preclude a finding of permanent neglect where, as here, there has been a failure to plan for the children’s future (Matter of Emanuel N.F., 22 AD3d 288, 289 [2005]). Indeed, the record demonstrates that although the agency referred respondent for a mental health evaluation and made numerous attempts to assist her in obtaining suitable housing, she failed to avail herself of these services (see Matter of Michenella I., 16 AD3d 353 [2005], lv denied 5 NY3d 717 [2005]). The court also properly found that the best interests of the children would be served by terminating respondent’s parental rights and not entering a suspended judgment, since respondent had no viable plan for the children’s future, and freeing the children for adoption by their foster mother, with whom they have lived for three years, gave them the best chance for permanence and stability (see id.). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Malone, JJ.